Title: To George Washington from Major General William Heath, 13 September 1776
From: Heath, William
To: Washington, George



Kingsbridge Sept. 13th 1776
m[a]y it Please your Excellency

Being so unhappy as to Differ in Sentiment from a Majority of the Honble Board of General Officers of the Army of the United States of america, in the Important Question whether, a Former Determination of the Board Should be reconsidered, and the City of new York no⟨w⟩ be Evacuated, and Some of the General officers Desiring that the reasons of the Gentlemen Differing in Sentiment from the Majority might be Stated, I Do

most Freely and Heartily State mine, which I am ready to avow and Declare to the World.
1st objtn to the Evacuating the City, Because it gives Such unspeakable advantage to the Enemy, In all Invasions of a Country, a wise and Politick General will if Possible early avail himself of Some Place of Importance, Free and Easy of access to navigation and if Possible at the Conflux of the most Considerable Rivers, where He Can with Ease form His Magazines, fortify and Secure the Place for a Safe retreat in Case of necessity for an Assylum for his Sick & Wounded, and for the advantage of winter Quarters, all of which are Capital objects in the views of a Commander And Clear it is that the City of New York has from the very first Landing of the Enemy at Staten Island been the Object of their Commanders, Their Manoeuvre from Staten Island, to Long Island Together with the whole of their Present manoeuvres, are but So many Clear and Striking Evidences of it, The City and it[s] Environs being Surrounded with a great variety of works, has much Pusselled the enemy, The City being their object as I have before observed, Their whole Attention has been Centering to obtain the Possession of it which has Induced them to Keep their Fleet & army, as much as Possible together, and with all this Collected Force they have Discovered a Diffidence (fortifyed as our Camp has been) of Attacking us—The City being now about to be Put into their Hands, Gives them almost (not to Ennumerate) every advantage which they Can wish to Have, and leads to my
2nd objtn Because it gives the Enemy a unspeakable advantage, to Attack Differant States with great Ease and Advantage, 1st Because Having got Possession of the City—well Fortified a Small Garrison will be Sufficient to defend it, which will Enable them to Employ almost their whole Force against the Neighbouring States, where they will ravage the Country, Disarm the Inhabitants, and Derive to themselves many advantages, and Compel us unavoidably to Detach our Army which is a Manoeuvre often Times very Dangerous and in the Present Case will Serve only to Fatigue and Harrass our Troops.
3rdly Because it will Give the Enemy an Oppertunity to Infest our Sea Coast, with nearly the whole of their Ships of war, as they will be no Longer necessary, Here to Cover the Landing of

Troops or Guarding the Transports and Storeships in the Harbour, which will now Ride in Safety at the wharves.
4thly Because from its Centrical Situation as a Safe Rendezvous for the Enemies Ships & Troops both Winter, and Summer the giveing them the City Entire, will afford them a great advantage, by winter as well as Summer Campaigns to Annoy and Distress the United States, both northward & Southward.
5thly Because I think it will greatly Dispirit both the army, and Country, Partly at this Time and much more So when they Come to Se[e] and Hear, that the Enemy are making Excursions both Eastward & Southward, which I think a man need nither be a Prophet or Son of a Prophet to fore See.
6thly Because, I think our Situation, (having So many works Thrown up) and numbers if Properly Disposed of as would have Enabled us to have Kept the Enemy at Bay, Untill the Campaign was Spun out, as the Enemy have all along Discovered no great fondness for Attacking our Lines I think that if the Army had been Posted Immediately (after) agreable to the Determination of the Preceeding Board, of Genl officers, The Enemy would not have Dar’d to attacke us, and if they had, would have met with a Rebuff.
The foregoing with Several others are the reasons for my being against a Reconsideration of a former Determination If your Excellency should Desire any further Explination of the Last objection as to our being in ability to Keep the Enemy at Bay I am ready to Do it.
I am Unhappy when I Differ from others in Sentiment, Especially those who I revere for their wisdom and Knowledge and more So if it be on Matters of vast Importance, But I must act agreable to the Dictates of my Own reason, and Cannot give up my own Opinion untill I am Convinced by better reasons than my own, that I am mistaken. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

